DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/18/2021 has been entered. Claims 1-20 remain pending in the present application. The 35 U.S.C. 101 rejection remains pending as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, “determining a pattern as a function of the values of the current readback and a sample of time interval for a device connected to the at least one I/O channel;”, “determining values of the current readback for each of a time interval during the predefined time duration;”,  and “identifying a type of the device connected to the at least one I/O channel based on a determined pattern of a current sink of the device connected to the at least one I/O channel.”, which analyzed under Step 2A Prong One, is understood as a mental process. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering and storing data with generic computer components using a well-known technique of applying a current to an I/O module and also merely linking the abstract idea to a particular field of use of an industrial process control and automation system. Analyzed under Berkheimer, applying a current to an I/O module and gathering current signature data is well-understood, routine, and conventional as 

Dependent claims 2-7, 9-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, “wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module.” and “wherein identifying the type of the device further comprises identifying the type of device as being a smart device or a non-smart device,”, which analyzed under Step 2A Prong One, is understood as a mental process. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements, “wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of AI, AO, DI, and DO, and wherein smart devices among the plurality of smart devices are different from one another.”, “wherein the determined values are stored as a plurality of samples to be analyzed.”, “wherein the plurality of samples comprises a relationship between the values of the current readback and a time of the current readback.” “wherein the values of the current readback correspond to the current sink of the device connected to the at least one I/O channel.”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception, in the form of data gathering. The claims include the additional element of, “wherein the device connected to the at least one I/O channel comprises at least one of: an Analog Input (AI); an Analog Output (AO); a Digital Input (DI); a Digital Output (DO); and a smart device among a plurality of smart devices.” which are understood as generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering and storing data with generic computer components using a well-known technique of applying a current to an I/O module. Analyzed under Berkheimer, applying a current to an I/O module and gathering current signature data is well-understood, routine, and conventional as discussed by Cohen (US PGPUB 20100305773). Further the courts have deemed that the storing of data is well-understood, routine, and conventional as discussed in MPEP 2106.05(d)(II). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8, 11-12, 14-15, and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US PGPUB 20100305773) in view of Genta (US PGPUB 20120290261).


Regarding Claims 1, 8, and 14; Cohen teaches; A method for identifying a type of device connected to I/O (Input/Output) channels of an I/O module, comprising: (Cohen; at least Fig. 1; paragraphs [0016] and [0036]; disclose an apparatus (100) (input/output module) connected to an appliance, applying an electrical signal to the appliance, and measuring an electrical signature received which is utilized to identify the device)
applying a current for a predefined time duration to at least one I/O channel associated with an I/O module of an industrial process control and automation system; (Cohen; at least paragraph [0034]; disclose using a control unit to inject an electrical power signal (i.e. current signal) for a duration of time)
initiating a current readback at a regular interval of time within the predefined time duration; (Cohen; at least paragraph [0035]; disclose wherein the control unit measures the electrical parameters (i.e. current) at predefined periods (regular intervals))
operating the current readback on the basis of a loop current maintained between the at least one I/O channel and a device connected to the at least one I/O channel; (Cohen; at least paragraphs [0034]-[0035]; disclose wherein a current loop is created by the control unit (103) (I/O device) and an appliance (connected device) in which the control unit injects an electric signal to the appliance and measures the corresponding response of the appliances output)
determining values of the current readback for each of a time interval during the predefined time duration; (Cohen; at least paragraph [0035]; disclose where the electrical parameters (i.e. current) is measured (determining a value) at each predefined period)
storing the values of the current readback in a memory associated with the I/O module; (Cohen; at least Fig. 1; paragraphs [0036] and [0073]; disclose storing the program instructions for performing analysis in the control unit (103) thus the measured values would be stored in the memory associated with the control unit) 
determining a pattern as a function of the values of the current readback and a sample of time interval for the device connected to the at least one I/O channel, the device comprising at least one of: a sensor and an actuator of the industrial process control and automation system; (Cohen; at least paragraph [0036]; disclose wherein the apparatus analyzes the electrical parameters (i.e. current) over the time intervals and determines an electrical signature (pattern) based off the analysis) 
and identifying a type of the device connected to the at least one I/O channel based on a determined pattern of a current sink of the device connected to the at least one I/O channel in the industrial process control and automation system. (Cohen; at least [0036]; disclose wherein based on the determined electrical signature, the processing unit of the apparatus is able to determine the type of appliance connected to the apparatus).
Cohen appears to be silent on; determining a pattern as a function of the values of the current readback and a sample of time interval for the device connected to the at least one I/O channel, the device comprising at least one of: a sensor and an actuator of the industrial process control and automation system;
and identifying a type of the device connected to the at least one I/O channel based on a determined pattern of a current sink of the device connected to the at least one I/O channel in the industrial process control and automation system.
However, Genta teaches; determining a pattern as a function of the values of the current readback and a sample of time interval for the device connected to the at least one I/O channel, the device comprising at least one of: a sensor and an actuator of the industrial process control and automation system; (Genta; at least Fig. 15A; at least paragraphs [0037]-[0039]; disclose a system and method for determining and storing electrical current signature readings associated with an actuator of a valve, these signature readings are stored later for comparison, said signature readings are used to identify characteristics and thus identify the valve based on the received signature readings)
and identifying a type of the device connected to the at least one I/O channel based on a determined pattern of a current sink of the device connected to the at least one I/O channel in the industrial process control and automation system. (Genta; at least Abstract; paragraphs [0037]-[0039]; disclose determining signature characteristics of valve actuators which valves are common and present in all industrial process control and automation systems).
Cohen and Genta are analogous art or from the same field of endeavor or problem solving area of device signature reading and identification.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the known method of identifying a valve actuator based on a measured signature as taught by Genta with the known system of an electrical signature capture and device identification as taught by Cohen to yield the known results of efficient device detection. One would be motivated to 

Regarding Claim 2; the combination of Cohen and Genta further teach; The method of claim 1, wherein the device connected to the at least one I/O channel comprises at least one of: an Analog Input (AI); an Analog Output (AO); a Digital Input (DI); a Digital Output (DO); and a smart device among a plurality of smart devices. (Cohen; at least paragraph [0022]; disclose wherein the connected devices are washers, dryers, dish washers and air-conditioners which each comprise controllers/processors which comprise analog inputs/outputs as well as digital inputs/outputs).

Regarding Claim 5; the combination of Cohen and Genta further teach; The method of claim 1, wherein the determined values are stored as a plurality of samples to be analyzed. (Cohen; at least paragraphs [0035]-[0036]; disclose wherein the determined electrical parameters are measured at predefined periods (plurality of samples) and wherein the processing unit analyzes the measured (stored) samples (plurality) to determine an electrical signature).

Regarding Claim 6; the combination of Cohen and Genta further teach; The method of claim 5, wherein the plurality of samples comprises a relationship between the values of the current readback and a time of the current readback. (Cohen; at least paragraphs [0004] and [0039]; disclose wherein the plurality of electrical parameter samples are characterized as a waveform and wherein (section (iv)) performs a time-domain analysis of the electrical parameter samples).

Regarding Claim 11; the combination of Cohen and Genta further teach; The system of claim 8, wherein the determined values are stored as a plurality of samples to be analyzed. (Cohen; at least 

Regarding Claim 12; the combination of Cohen and Genta further teach; The system of claim 11, wherein the plurality of samples comprises a relationship between the values of the current readback and a time of the current readback. (Cohen; at least paragraphs [0004] and [0039]; disclose wherein the plurality of electrical parameter samples are characterized as a waveform and wherein (section (iv)) performs a time-domain analysis of the electrical parameter samples).

Regarding Claim 15; the combination of Cohen and Genta further teach; The apparatus of claim 14, wherein the device connected to the at least one I/O channel comprises at least one of: Page 5 of 5SERIAL NO. 16/751,893an Analog Input (AI); an Analog Output (AO); a Digital Input (DI); a Digital Output (DO); and a smart device among a plurality of smart devices. (Cohen; at least paragraph [0022]; disclose wherein the connected devices are washers, dryers, dish washers and air-conditioners which each comprise controllers/processors which comprise analog inputs/outputs as well as digital inputs/outputs).

Regarding Claim 18; the combination of Cohen and Genta further teach; The apparatus of claim 14, wherein the determined values are stored as a plurality of samples to be analyzed. (Cohen; at least paragraphs [0035]-[0036]; disclose wherein the determined electrical parameters are measured at predefined periods (plurality of samples) and wherein the processing unit analyzes the measured (stored) samples (plurality) to determine an electrical signature).

Claim 19; the combination of Cohen and Genta further teach; The apparatus of claim 18, wherein the plurality of samples comprises a relationship between the values of the current readback and a time of the current readback. (Cohen; at least paragraphs [0004] and [0039]; disclose wherein the plurality of electrical parameter samples are characterized as a waveform and wherein (section (iv)) performs a time-domain analysis of the electrical parameter samples).

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US PGPUB 20100305773) in view of Genta (US PGPUB 20120290261) in further view of Rada et al. (US PGPUB 20100191487).

Regarding Claims 7, 13, and 20; the combination of Cohen and Genta further teach; The method of claim 1, wherein identifying the type of the device further comprises identifying the type of device as being a smart device or a non-smart device, wherein the values of the current readback correspond to the current sink of the device connected to the at least one I/O channel. (Cohen; at least paragraphs [0034]-[0036]; disclose wherein the apparatus’s control unit injects an electrical power signal (i.e. current) to an appliance device (thus providing a current sink configuration) and then detects the resulting electrical signature (i.e. current readback) of the appliance connected to the apparatus (I/O channel module)).
The combination of Cohen and Genta appear to be silent on; The method of claim 1, wherein identifying the type of the device further comprises identifying the type of device as being a smart device or a non-smart device,
However, Rada teaches; The method of claim 1, wherein identifying the type of the device further comprises identifying the type of device as being a smart device or a non-smart device, (Rada; at least Abstract; paragraphs [0087]-[0089]; disclose an energy signature monitoring and identification 
Cohen, Genta, and Rada are analogous art or from the same field of endeavor or problem solving area of device signature reading and identification.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the known method of identifying a smart device signature as taught by Rada with the known system of an electrical signature capture and device identification as taught by Cohen and Genta to yield the known results of efficient device detection. One would be motivated to combine the cited art of reference in order to provide not only a method for device identification, but for also providing an automatic device identification initiated by a smart device eliminating user intervention as taught by Rada (paragraph [0088]).

Claims 3-4, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US PGPUB 20100305773) in view of Genta (US PGPUB 20120290261) in further view of Aldridge et al. (US PGPUB 20120072389).

Regarding Claim 3; the combination Cohen and Genta teach; The method of claim 1, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module. (Cohen; at least paragraphs [0004] and [0036]; disclose wherein the determined signature (pattern) of the device connected to the input of the apparatus (I/O module) is characterized as a current waveform).
The method of claim 1, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module.
However, Aldridge teaches; (at least Abstract; Figs. 3A-3H; paragraphs [0022] and [0025]) a system and method for appliance identification based on voltage measurements in which voltage drops and releases (shown in Figs. 3A-3H) are monitored to determine a pattern/signature of the monitored device. Further, current is calculated based on the measured voltage (paragraph [0022]) thus a current wave form can be generated.
Cohen, Genta, and Aldridge are analogous art because they are from the same field of endeavor or similar problem solving area, of current/voltage pattern recognition and device identification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining patterns of waveforms utilizing current drops and releases as taught by Aldridge with the known system of an electrical signature capture and device identification as taught by Cohen and Genta to yield the known results of efficient device detection. One would be motivated to combine the cited references in order to provide a method for heightening awareness of behavioral usage of identified electronic devices which can help to assist in controlling energy usage patterns and decrease consumption as taught by Aldridge (paragraph [0009]).

Regarding Claim 4; The combination of Cohen, Genta, and Aldridge further teach; The method of claim 3, wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of the AI, the AO, the DI, and the DO, and wherein smart devices among the plurality of smart devices are different from one another. (Cohen; at least paragraph [0004], [0022], and [0036]; disclose wherein the method includes creating a current 

Regarding Claim 9; the combination Cohen and Genta teach; The system of claim 1, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module. (Cohen; at least paragraphs [0004] and [0036]; disclose wherein the determined signature (pattern) of the device connected to the input of the apparatus (I/O module) is characterized as a current waveform).
Cohen and Genta appear to be silent on; The system of claim 1, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module.
However, Aldridge teaches; (at least Abstract; Figs. 3A-3H; paragraphs [0022] and [0025]) a system and method for appliance identification based on voltage measurements in which voltage drops and releases (shown in Figs. 3A-3H) are monitored to determine a pattern/signature of the monitored device. Further, current is calculated based on the measured voltage (paragraph [0022]) thus a current wave form can be generated.
Cohen, Genta, and Aldridge are analogous art because they are from the same field of endeavor or similar problem solving area, of current/voltage pattern recognition and device identification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining patterns of waveforms utilizing current drops and releases as taught by Aldridge with the known system of an electrical signature capture and device identification as taught by Cohen and Genta to yield the known results of efficient device detection. One would be motivated to combine the cited references in order to provide 

Regarding Claim 10; the combination of Cohen, Genta, and Aldridge further teach; The system of claim 9, wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of AI, AO, DI, and DO, and wherein smart devices among the plurality of smart devices are different from one another. (Cohen; at least paragraph [0004], [0022], and [0036]; disclose wherein the method includes creating a current waveform for each of the devices (i.e. washer, dryers, dishwashers, air-conditioners, etc.) and wherein each of the devices contain processors which include and AI, AO, DI, and DO that is connected to the apparatus (I/O device)).

Regarding Claim 16; the combination of Cohen and Genta teach; The apparatus of claim 14, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module. (Cohen; at least paragraphs [0004] and [0036]; disclose wherein the determined signature (pattern) of the device connected to the input of the apparatus (I/O module) is characterized as a current waveform).
Cohen and Genta appear to be silent on; The apparatus of claim 14, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module.
However, Aldridge teaches; (at least Abstract; Figs. 3A-3H; paragraphs [0022] and [0025]) a system and method for appliance identification based on voltage measurements in which voltage drops and releases (shown in Figs. 3A-3H) are monitored to determine a pattern/signature of the monitored 
Cohen, Genta, and Aldridge are analogous art because they are from the same field of endeavor or similar problem solving area, of current/voltage pattern recognition and device identification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining patterns of waveforms utilizing current drops and releases as taught by Aldridge with the known system of an electrical signature capture and device identification as taught by Cohen and Genta to yield the known results of efficient device detection. One would be motivated to combine the cited references in order to provide a method for heightening awareness of behavioral usage of identified electronic devices which can help to assist in controlling energy usage patterns and decrease consumption as taught by Aldridge (paragraph [0009]).

Regarding Claim 17; the combination of Cohen, Genta, and Aldridge further teach; The apparatus of claim 16, wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of the AI, the AO, the DI, and the DO, and wherein smart devices among the plurality of smart devices are different from one another. (Cohen; at least paragraph [0004], [0022], and [0036]; disclose wherein the method includes creating a current waveform for each of the devices (i.e. washer, dryers, dishwashers, air-conditioners, etc.) and wherein each of the devices contain processors which include and AI, AO, DI, and DO that is connected to the apparatus (I/O device)).

Response to Arguments
Applicant’s arguments, see pages 15 and 18, filed 6/18/2021, with respect to the rejection(s) of claim(s) 1, 8, 14 and 7, 13, and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cohen (US PGPUB 20100305773) in view of Genta (US PGPUB 20120290261) and Cohen (US PGPUB 20100305773) in view of Genta (US PGPUB 20120290261) in further view of Rada et al. (US PGPUB 20100191487) respectively. 

The additional Applicant's arguments filed on 6/18/2021 have been fully considered but they are not persuasive. 

The applicant makes the following arguments:

The 35 U.S.C. 101 rejection is overcome because the present application is directed towards an industrial process control and automation system which facilitates production of at least one product or other material as detailed on page 11.
The reference of Cohen does not appear to teach a current sink as detailed on page 15.
The references of Cohen and Aldridge do not appear to teach a current drop or current release of a device connected to the I/O channel of the I/O module.

With regards to the first argument, the office disagrees that the added elements of specifying that the system and method is associated with “…an industrial process control and automation system” overcomes the current 101 rejection. With reference to the revised rejection above, generally linking the abstract idea to a field of use or technological environment (see MPEP 2106.05(h)) does not provide 
With regards to the second argument, the setup of Cohen is represented as a current sink configuration as shown below:

    PNG
    media_image1.png
    404
    398
    media_image1.png
    Greyscale


Above is an electrical configuration demonstrating a current sink. Comparing this figure with that of Fig. 2 of Cohen, the setup for electrical signature detection is setup as a current sink. For example, the electrical appliance (120) is representative of the device of the above figure, the socket unit (140) that measures the current is representative of the load of the above figure, and the electric 
With regards to the third argument, the office would like to point to the cited portions of Aldridge. Specifically paragraph [0022] discloses that the system calculates the current based on the determined voltage measurements and corresponding voltage signatures. As such, one of ordinary skill in the art would have the general understanding of the correlation between voltage and current and be able to convert the voltage waveforms into a current waveforms so that current drops and releases could be determined. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117